DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-7 are pending.
Claims 2-3 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James A. LaBarre (Reg. No. 28,632) on February 1, 2022.

The application has been amended as follows: 

	1. (Currently Amended)  A centralized voltage control apparatus connected via a communication network to a plurality of local voltage control devices to control, in a one-to-one correspondence, a plurality of voltage controllers to control voltage of a distribution line of a distribution system, the voltage controllers being connected to the distribution line, the centralized voltage control apparatus comprising:
at which a measuring device is installed and a proper voltage range at each measurement point; and
	command circuitry to give a command value to each of the plurality of local voltage control devices on the basis of the control variable, wherein
	the measuring device measures active power,
	when a measurement becomes impossible at a first measurement point that is the measurement point, the calculation circuitry calculates an estimated value of a change in voltage of the distribution line using the measured active power, and changes the proper voltage range at the second measurement point , and 
wherein the command circuitry gives a command value that is determined in accordance with the changed proper voltage range.

2. (Canceled)	

3. (Canceled)	

4. (Currently Amended)	The centralized voltage control apparatus according to claim [[2]] 1, wherein
	the measuring device further measures active power and reactive power, and
	the centralized voltage control apparatus calculates the estimated value, using the active 

5. (Currently Amended)	The centralized voltage control apparatus according to claim [[2]] 1, wherein the measuring device is a switch with a sensor.

6. (Currently Amended)	A centralized voltage control apparatus connected via a communication network to a plurality of local voltage control devices to control, in a one-to-one correspondence, a plurality of voltage controllers to control voltage of a distribution line of a distribution system, the voltage controllers being connected to the distribution line, the centralized voltage control apparatus comprising:
calculation circuitry to calculate a control variable for each of the plurality of voltage controllers on the basis of a measured value of voltage at each measurement point of the distribution line and a proper voltage range at each measurement point; and
command circuitry to give a command value to each of the plurality of local voltage control devices on the basis of the control variable, wherein
when a measurement becomes impossible at a first measurement point that is the measurement point, the calculation circuitry calculates an estimated value of a change in voltage of the distribution line for a section between a second measurement point that is the measurement point located upstream of the first measurement point and a third measurement point that is the measurement point located downstream of the first measurement point, , and changes the proper voltage range at the second measurement point on the basis of the estimated value, and 
wherein the command circuitry gives a command value that is determined in accordance with the changed proper voltage range.


	a plurality of voltage controllers to control voltage of a distribution line of a distribution system, the voltage controllers being connected to the distribution line;
	a plurality of local voltage controllers to control, in a one-to-one correspondence, the plurality of voltage controllers;
	a centralized voltage control apparatus connected to the plurality of local voltage controllers via a communication network; and
	a measuring circuit to measure active power of the distribution line, wherein
	the centralized voltage control apparatus includes:
	calculation circuitry to calculate a control variable for each of the plurality of voltage controllers on the basis of a measured value of active power at each measurement point measured by the measuring circuit and a proper voltage range at each measurement point; and
	command circuitry to give a command value to each of the plurality of local voltage controllers on the basis of the control variable, and
	when a measurement becomes impossible at a first measurement point that is the measurement point, the calculation circuitry calculates an estimated value of a change in voltage of the distribution line using the measured active power, and changes the proper voltage range at the second measurement point , and 
wherein the command circuitry gives a command value that is determined in accordance with the changed proper voltage range.



Examiner’s Statement of Reason for Allowance
Claims 1 and 4-7 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Itaya et al. (USPGPUB 2014/0288725) discloses a  centralized voltage control apparatus calculates an optimum voltage distribution in a centralized control cycle period and determines, based on the relationship between the optimum voltage distribution and a proper voltage range, voltage upper and lower limit values for which a command is issued to each local voltage control apparatus taking into account voltage upper and lower limit margin amounts at respective points in a voltage control responsible range of the local voltage control apparatus for each local voltage control apparatus. The local voltage control apparatus adjusts, based on the voltage upper and lower limit values commanded from the centralized voltage control apparatus via a communication network, a control amount of a voltage control device every local control cycle shorter than the centralized control cycle period, Yamane et al (USPGPUB 2015/0142187) discloses a system for controlling a power system includes a plurality of sensor devices configured to output measurement data; a first control apparatus configured to estimate a first power state of the power system by using the measurement data obtained by the plurality of sensor devices, calculate a first controlled variable according to the estimated first power state, and output the calculated first controlled variable; and at least a second control apparatus configured to execute a predetermined control operation according to either the first controlled 
Claim 1, calculation circuitry to calculate a control variable for each of the plurality of voltage controllers on the basis of a measured value of voltage at each measurement point of the distribution line at which a measuring device is installed and a proper voltage range at each measurement point; and
	command circuitry to give a command value to each of the plurality of local voltage control devices on the basis of the control variable, wherein
	the measuring device measures active power,
	when a measurement becomes impossible at a first measurement point that is the measurement point, the calculation circuitry calculates an estimated value of a change in voltage of the distribution line for a section between a second measurement point that is the measurement point located upstream of the first measurement point and a third measurement point that is the measurement point located downstream of the first measurement point, using the measured active power, and changes the proper 
wherein the command circuitry gives a command value that is determined in accordance with the changed proper voltage range.
Claim 6, connected via a communication network to a plurality of local voltage control devices to control, in a one-to-one correspondence, a plurality of voltage controllers to control voltage of a distribution line of a distribution system, the voltage controllers being connected to the distribution line, the centralized voltage control apparatus comprising:
calculation circuitry to calculate a control variable for each of the plurality of voltage controllers on the basis of a measured value of voltage at each measurement point of the distribution line and a proper voltage range at each measurement point; and
command circuitry to give a command value to each of the plurality of local voltage control devices on the basis of the control variable, wherein
when a measurement becomes impossible at a first measurement point that is the measurement point, the calculation circuitry calculates an estimated value of a change in voltage of the distribution line for a section between a second measurement point that is the measurement point located upstream of the first measurement point and a third measurement point that is the measurement point located downstream of the first measurement point, on the basis of a result of measurement by a smart meter, 
wherein the command circuitry gives a command value that is determined in accordance with the changed proper voltage range.
Claim 7, a plurality of voltage controllers to control voltage of a distribution line of a distribution system, the voltage controllers being connected to the distribution line;
a plurality of local voltage controllers to control, in a one-to-one correspondence, the plurality of voltage controllers;
a centralized voltage control apparatus connected to the plurality of local voltage controllers via a communication network; and
a measuring circuit to measure active power of the distribution line, wherein
the centralized voltage control apparatus includes:
calculation circuitry to calculate a control variable for each of the plurality of voltage controllers on the basis of a measured value of active power at each measurement point measured by the measuring circuit and a proper voltage range at each measurement point; and
command circuitry to give a command value to each of the plurality of local voltage controllers on the basis of the control variable, and
when a measurement becomes impossible at a first measurement point that is the measurement point, the calculation circuitry calculates an estimated value of a change in voltage of the distribution line for a section between a second measurement point that is the measurement point located upstream of the first measurement point and a third measurement point that is the measurement point located downstream of the first measurement point, using the measured active power, and changes the proper voltage range at the second measurement 
wherein the command circuitry gives a command value that is determined in accordance with the changed proper voltage range.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119